Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 5-6 and claims 1-2, 5-9, 12-16 and 19-21 in the reply filed on 3/23/2021 is acknowledged.
	During the search for prior art, part of claimed elements of 3-4, 10-11 and 17-18 were also mentioned in various scattered prior arts. Due to this claims 1-21 will be examine in full. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2019 was filed reviewed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to  performs a predetermined filter process on the read image after the exclusion process to generate a first reference image; compares the read image after the exclusion; process with the first reference image to generate a first comparison image; and binarizes the first comparison image using a predetermined threshold to detect points where a specific abnormality has occurred, and outputs a detection result.
The closest prior art found:
Okubo (US 5,392,137) teaches in figures 8 and 11, especially figure 11 teaches printer (109), image reader/scanner (100) which has its own processor to acquire read image, detecting edge from read image from scanner in figure 11 parts 104-105 and 113, performs predetermined filter processing from the read image in figure 11 parts 102 and 103. Column 5 lines 20-35 further teaches assist with edge comparing with binary signal with threshold values. Although some of the elements are taught they do not carry out the same processes to produce the instant inventions’ claim invention. Elements that are not mentioned are not expressly taught.  
Uwatoko  et al (US 2010/0123914) teaches an image inspection apparatus (MFP of figures 1-2, 5-6) comprising: an image reader (2) that reads an original image on a recording material based on a print job and generates a read image (paragraph 0018 and figure 2); and a hardware processor that analyzes the read image acquired from the image reader and performs image inspection (failure detection section 7, paragraphs 0024-0028), wherein the hardware processor: performs predetermined filter processing on the read image and generates a first reference image (S14 of figure 6 and figure 3); acquires background density from the first reference image and sets a threshold based on the background density (S16/S18/S30/S32 of figure 6 and paragraphs 0053 and 
However, Okubo (US 5,392,137) and  Uwatoko  et al (US 2010/0123914)  fail, alone or in combination,  to teach performs a predetermined filter process on the read image after the exclusion process to generate a first reference image; compares the read image after the exclusion; process with the first reference image to generate a first comparison image; and binarizes the first comparison image using a predetermined threshold to detect points where a specific abnormality has occurred, and outputs a detection result..
Claims 1-21 are allowed. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okubo (US 5,392,137) teaches Image processing apparatus in which filtering is selected for input image characteristics
Amemiya et al (US 5,970,183) teaches Detecting an outer shape of an original image and controlling to inhibit image frame processing in accordance with the detection result
Gao et al (US 7,702,173) teaches Image processing method, image processing apparatus and image processing program. Figure 1
KOJIMA et al (US 2012/0121139) teaches INSPECTION APPARATUS, INSPECTION METHOD, AND STORAGE MEDIUM. Figure 1 and 5
KAWAMOTO (US 2013/0136315) teaches IMAGE INSPECTION APPARATUS, IMAGE FORMING APPARATUS, IMAGE INSPECTION METHOD, AND IMAGE INSPECTION PROGRAM. Figure 2
Kaneko et al (US 2013/0250319) teaches IMAGE INSPECTION METHOD, IMAGE INSPECTION APPARATUS, AND RECORDING MEDIUM STORING IMAGE INSPECTION CONTROL PROGRAM. Figure 3 part 140
Kitai (US 9,317,914) teaches Image inspecting device, has screen information generation unit which generates and outputs threshold adjustment result screen information including threshold image and reinspection result image indicating reinspection result. Figure 3 part 3 and 4
Shijoh (US 9,544,447) teaches Inspecting device, method for changing threshold, and computer-readable storage medium. Figure 4 part 4
KANEKO (US 2018/0268534) teaches INSPECTION APPARATUS, INSPECTION METHOD AND STORAGE MEDIUM. Figure 4 part 200
Review IDSs and OAs of 16/601674

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663